DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: paragraph [0550] recites that AA was designated to mean Post-Addition, yet the tables, see for example Table 10, shows PA to indicate Post-Addition. Should the abbreviation/acronyms be PA instead of AA? Note that AA is a commonly used abbreviation, in the art, for Acrylic Acid.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation with or without of any of Wing et al., (hereafter Wing), US Patent No. 3,953,283, Reinhardt et al., (hereafter Reinhart), US Patent No. 5,102,502, Fushimi et al., (hereafter Fushimi), US Patent Application Publication No. 2017/0043565 A1 or Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287 and Mitchell, et al., (hereafter Mitchell), US Patent No. 6,010,595, just to mention a few.
With regard to claims 1, 6-9 and 16, Ide teaches a wet-laid paper that can be used in a filter media, such as for cigarette filter and other products; see ¶-[0069]. The paper is made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester, i.e. cellulose acetate (¶-[0025]), and having length and diameter, DPF, falling within the claimed range; see ¶-[0028]-[0029], in combination/mixture with wood fibers as the pulp fibers; see ¶-[0032]. Ide teaches DPF between 1.5 to less than 8; see ¶-[0029], which reads in the newly added limitation and clearly teaches that the CE staple fibers can be produced by the wet, dry or melt spinning technique and thus meets all the added limitations. Since Ide teaches a filter material, made in the same way as disclosed and including the same raw materials, then the limitations of the higher permeability for a given pore size of the filter media compared to one made using 100% cellulose must be inherent to the filter of the reference, i.e., Ide. Ide teaches the co-refining of the mixture; see ¶-[0078]-[0079]. Moreover, the evidentiary references teach that it is well-known to beat/refine a mixture of wood pulp, i.e., cellulose fibers, and synthetic fibers, i.e. co-refining of the fibers/pulp; see column 4, lines 10-21 of Wing; example 1 of Reinhardt; ¶-[0064] and [0083] of Fushimi and column 7, lines 56-67 of Matsumura and column 5, lines 6-11 of Mitchell. Therefore, beating/refining the blend of cellulose fibers and the synthetic fiber claimed, i.e., the cellulose ester staple fibers, would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the blend is beaten/refined as a blend. Ide teaches also that while the amount/proportion of CE staple fibers to cellulose fibers for cigarette filter paper recommended is from 30/70 to 95/5, which falls outside the claimed range, in the same paragraph, Ide teaches that said proportion can be adjusted depending upon the type of paper to be made; see ¶-[0033], and therefore, optimizing the amount/proportion of the fibers would have been obvious to one of ordinary skill in the art.
	With regard to claims 2-5 and 10-14, since Ide teaches the same or at the very least very similar filter media, then the properties, i.e., mean pore size and permeability must be inherently in the same range as claimed or at the very least such properties can be optimized to desired range. Note that Ide teaches on ¶-[0069] that the sheet produced has high air permeability. 
	With regard to the degree of substitution (ds) of the staple fibers of claims 10-11, while Ide does not teach such property of the fibers using ester fiber with such ds would have been obvious to one of ordinary skill in the art since the use of such fibers to make papers/paperboard and film is well-known in the art1 and thus such modifying the ester fibers taught by Ide with said ds is considered to be within the levels of ordinary skill in the art and obvious absent a showing of unexpected results.
	With regard to claim 17, Ide teaches that the staple cellulose acetate can be crimped; see ¶-[0025].
	Regarding to claim 18, Ide teaches that the microfibers can be crimped or uncrimped; see ¶-[0025], but Ide is silent with regard to the amount of crimp per inch (CPI); however, optimizing the crimp amount of a fibers is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results.
	With regard to claims 19-20, Ide teaches cross-section of the fibers as claimed; see ¶-[0029] which teaches y-shaped cross-section, which is multi-lobal and crenulated shape.
Response to Arguments
Applicant's arguments filed on June 16, 2021, with regard to the rejection over Ide, have been fully considered but they are not persuasive. Ide reference includes all the newly added limitation of the independent claim; see above, and therefore still read on the claims.
While applicants argue unexpected results, they have not supplied any evidence of such results, either by pointing out the results in the specification or supplying an Affidavit Declaration. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Note that applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). Applicants have not directed us to evidence that establishes why the relatively few examples presented in the specification would have been representative of the scope of the claimed invention. Applicants have not explained why the results achieved in the specification would have been unexpected by one of ordinary skill in the art, see In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972).This is especially significant in this case where the cited reference discloses the preparation of similar paper that have related properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Paper having a blend of cellulose and cellulose ester staple fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
    

    
        1 See for example US Patent Application Publication No.  2012/0305015 ¶-[0005]; US Patent No.  6,228,895 (column 6, lines 14-16) and US Patent No. 5,837,627, column 6, lines 45-62, just to cite a few, as evidence.